DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, “bodytemperature” should be changed to --body temperature-- in line 1; “infraredsignal” should be changed to --infrared signal-- in lines 3 and 14; “skinimage” should be changed to --skin image-- in line 7; “includesa” should be changed to --includes a-- in line 9; “to the” should be changed to --to the-- in line 11; “definesaid” should be changed to --define said-- in line 12; “bymaking” should be changed to --by making-- in line 15; and “actualbodytemperature” should be changed to --actual body temperature-- in line 18.
In claim 2, “infraredsignal” should be changed to --infrared signal-- in line 1; and “skinimage” should be changed to --skin image-- in line 2.
Claims 3 and 4 are objected to for being objected to an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is rejected because the specification does not enable one of ordinary skill in the art before the effective filing date of the claimed invention to make and/or use the invention for the following reasons:
The specification does not provide any explanation as to how to make an analysis and a “calculation according to the skin color and the skin surface moisture” of the skin image in order to obtain an emissivity of the surface of the skin, as recited in lines 7-12 (step 2). The specification merely recites actions to perform the claimed step (step 2) without providing any enabling features, guidance, or examples as to how to make an analysis and a “calculation according to the skin color and the skin surface moisture” in order to obtain an emissivity of the surface of the skin, which requires undue experimentation.
Furthermore, the specification does not provide any explanation as to how to make a “calculation according to said calibrating emissivity and said infrared signal value” obtained in step 1 and then “obtaining a calibrated infrared signal value,” as recited in lines 15-17 (step 3). The specification merely recites actions to perform the claimed steps (step 3) without providing any enabling features, guidance, or examples as to how to make a “calculation according to said calibrating emissivity and said infrared signal value” obtained in step 1 and then obtain a “calibrated infrared signal value,” which requires undue experimentation.
Claims 2-4 are rejected for being dependent on rejected base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/19/21